DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 12-20 directed to an invention non-elected without traverse.  Accordingly, claims 12-20 have been cancelled.
Allowable Subject Matter
Claims 1, 6-11 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested an active-pixel device assembly comprising the combination required by claim 1, including a rough opaque coating, disposed on the first surface, that (i) forms an aperture aligned with the array of active pixels, (ii) has a rough interfacial side facing the light-transmissive substrate so as to suppress reflection of light incident on the rough opaque coating from the light-transmissive substrate, and (iii) has a rough external side facing away from the light-transmissive substrate so as to suppress reflection of light propagating toward the light-receiving side of the active-pixel device outside the aperture.  Claims 6-11 are allowed by virtue of their dependency.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested an active-pixel device assembly comprising the combination required by claim 21, including a rough opaque coating, disposed on the first surface, that (i) forms an aperture aligned with the array of active pixels, (ii) has a rough interfacial side facing the light-transmissive substrate so as to suppress reflection of light incident on the rough opaque coating from the light-transmissive substrate, and (iii) has a rough external side facing away from the light-transmissive substrate so as to suppress reflection of light of light incident thereon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871               

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871